        Case 3:19-cv-07651-EMC Document 242 Filed 04/16/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER SETTING PAGE LIMITS FOR
15              v.                                 MOTION TO DISMISS AND STRIKE
                                                   BRIEFING
16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., and IXI IP,
19 LLC,

20                   Defendants.

21

22

23

24

25

26

27

28
                                                           STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                  LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                    BRIEFING
                                                                                  Case No. 3:19-cv-07651-EMC
     10875182
        Case 3:19-cv-07651-EMC Document 242 Filed 04/16/21 Page 2 of 5



 1              Pursuant to Civil Local Rule 7-12, plaintiffs Intel Corporation and Apple Inc. (collectively,

 2 “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc

 3 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy

 4 Global, Inc., INVT SPE LLC, and IXI IP, LLC (collectively, “Defendants”) by and through their

 5 undersigned counsel hereby stipulate as follows:

 6              WHEREAS, on March 8, 2021, Plaintiffs filed a 160-page Second Amended Complaint

 7 (“SAC”) asserting claims for violation of Section 1 of the Sherman Act, Section 7 of the Clayton

 8 Act, and Section 17200 of the California Business and Professions Code (Dkt. 236);

 9              WHEREAS, Defendants intend to file motions to dismiss and strike Plaintiffs’ SAC in

10 accordance with the Court’s order approving an extended briefing schedule (Dkt. 240), and seek to

11 coordinate their motion practice in order to reduce redundancy and total pages submitted to the

12 Court;

13              WHEREAS, the parties have agreed, subject to Court approval, that: (i) all Defendants

14 collectively will be entitled to 45 total pages for their motions to dismiss and strike moving briefs,

15 (ii) both Plaintiffs collectively will be entitled to 45 total pages for their oppositions, and (iii) all

16 Defendants collectively will be entitled to 27 total pages for their replies. Should Defendants

17 respond by way of multiple motions, the parties have further agreed that they may allocate the

18 pages for their respective motions, oppositions, and replies however they choose;

19              WHEREAS, absent this stipulation, each Defendant would be entitled to file a motion to

20 dismiss and strike of up to 25 pages, and Plaintiffs would be entitled 25 pages to oppose each such

21 motion (L.R. 7-2, 7-3), which would result in potentially hundreds of pages of briefing on the

22 motions to dismiss and strike;

23              WHEREAS, the requested page limits herein will allow the parties to coordinate their

24 collective briefing and more efficiently present the motion to dismiss and strike issues to the

25 Court;

26              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

27 Court’s approval:

28              1.     Defendants may have 45 pages collectively for their motions to dismiss and strike
                                                                      STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                             LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                               BRIEFING
     10875182                                           -2-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 242 Filed 04/16/21 Page 3 of 5



 1                   Plaintiffs’ SAC to be allocated amongst Defendants however they choose;

 2              2.   Plaintiffs may have 45 pages collectively for their oppositions to Defendants’

 3                   motions to be allocated among Plaintiffs however they choose;

 4              3.   Defendants may have 27 pages collectively for their replies to be allocated among

 5                   Defendants however they choose.

 6 IT IS SO STIPULATED.

 7 Dated: April 16, 2021                           Respectfully submitted,

 8

 9
      By: /s/ A. Matthew Ashley                        By: /s/ Mark D. Selwyn
10
         A. Matthew Ashley                                Mark D. Selwyn (SBN 244180)
11       Counsel for Defendants                           mark.selwyn@wilmerhale.com
         FORTRESS INVESTMENT GROUP                        WILMER CUTLER PICKERING
12       LLC, FORTRESS CREDIT CO. LLC,                       HALE AND DORR LLP
         VLSI TECHNOLOGY LLC                              2600 El Camino Real, Suite 400
13                                                        Palo Alto, CA 94306
                                                          Telephone: +1 650 858 6000
14         /s/ Christopher A. Seidl                       Facsimile: +1 650 858 6100
           Christopher A. Seidl (pro hac vice)
15         CSeidl@RobinsKaplan.com                         William F. Lee (pro hac vice)
           ROBINS KAPLAN LLP                               william.lee@wilmerhale.com
16         800 LaSalle Avenue, Suite 2800                  Joseph J. Mueller (pro hac vice)
           Minneapolis, MN 55402                           joseph.mueller@wilmerhale.com
17         Telephone: 612 349 8468                         Timothy Syrett (pro hac vice)
           Facsimile: 612 339-4181                         timothy.syrett@wilmerhale.com
18         Counsel for Defendants                          WILMER CUTLER PICKERING
           INVT SPE LLC                                      HALE AND DORR LLP
19         INVENTERGY GLOBAL, INC.                         60 State Street
                                                           Boston, MA 02109
20                                                         Telephone: +1 617 526 6000
           /s/ Jason D. Cassady                            Facsimile: +1 617 526 5000
21         Jason D. Cassady (pro hac vice)
           jcassady@caldwellcc.com                         Leon B. Greenfield (pro hac vice)
22         CALDWELL CASSADY & CURRY                        leon.greenfield@wilmerhale.com
           2121 N. Pearl Street, Suite 1200                Amanda L. Major (pro hac vice)
23         Dallas, TX 75201                                amanda.major@wilmerhale.com
           Telephone: 214 888-4841                         WILMER CUTLER PICKERING
24         Facsimile: 214-888-4849                           HALE AND DORR LLP
           Counsel for Defendant                           1875 Pennsylvania Avenue, N.W.
25         IXI IP, LLC                                     Washington, DC 20006
                                                           Telephone: +1 202 663 6000
26         /s/ James J. Foster                             Facsimile: +1 202 663 6363
           James J. Foster
27         jfoster@princelobel.com                         Attorneys for Plaintiffs
           PRINCE LOBEL TYE LLP                            INTEL CORPORATION and APPLE INC.
28         One International Place, Suite 3700
           Boston, MA 02110
                                                                   STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                          LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                            BRIEFING
     10875182                                        -3-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 242 Filed 04/16/21 Page 4 of 5



 1         Telephone: 617 456-8022
           Facsimile: 617 456-8100
 2         Counsel for Defendant
           UNILOC 2017 LLC
 3

 4         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
 5         dan@shulmanbuske.com
           SHULMAN & BUSKE PLLC
 6         126 North Third Street, Suite 402
           Minneapolis, MN 55401
 7         Telephone: 612 870 7410
           Counsel for Defendants
 8         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
 9

10         /s/ Dean C. Eyler
           Dean C. Eyler (pro hac vice)
11         dean.eyler@lathropgpm.com
           LATHROP GPM LLP
12         500 IDS Center
           80 South 8th Street
13         Minneapolis, MN 55402
           Telephone: 612 632-3335
14         Facsimile: 612 632-4000
           Counsel for Defendants
15         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                            LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                              BRIEFING
     10875182                                  -4-                          Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 242 Filed 04/16/21 Page 5 of 5



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED: April 16, 2021                          ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               STIPULATION AND [PROPOSED] ORDER SETTING PAGE
                                                                      LIMITS FOR MOTION TO DISMISS AND STRIKE
                                                                                                        BRIEFING
     10875182                                       -5-                               Case No. 3:19-cv-07651-EMC
